                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


PRUDENCE F. MAXON, individually
and on behalf of all others similarly situated,

                       Plaintiff,

v.                                                CASE NO. 3:18-cv-00254-JDP

SENTRY LIFE INSURANCE
COMPANY,

                       Defendant.


                                          NOTICE OF APPEAL

       Notice is hereby given that Plaintiff Prudence F. Maxon, on behalf of herself and all

others similarly situated, hereby appeals to the United States Court of Appeals for the Seventh

Circuit from (a) each and every part of the district court’s Order entered September 19, 2019

(Dkt. 138), granting Defendant Sentry Life Insurance Company’s Motion for Judgment on the

Pleadings; (b) each and every part of the resulting Judgment entered by the Clerk of Court on

September 19, 2019 (Dkt. 139); and (c) each and every part of the district court’s Order entered

November 27, 2019 (Dkt. 156), denying Plaintiff’s Motion for Reconsideration of Order

Granting Defendant’s Motion for Judgment on the Pleadings pursuant to Federal Rule of Civil

Procedure 59(e).
Dated: December 23, 2019       Respectfully Submitted,

                                /s/ Norman E. Siegel
                                Norman E. Siegel (pro hac vice)
                                STUEVE SIEGEL HANSON LLP
                                460 Nichols Road, Suite 200
                                Kansas City, Missouri 64112
                                Tel: 816-714-7100
                                Fax: 816-714-7101
                                siegel@stuevesiegel.com

                                John J. Schirger (pro hac vice)
                                Matthew W. Lytle (pro hac vice)
                                Joseph M. Feierabend (pro hac vice)
                                MILLER SCHIRGER, LLC
                                4520 Main Street, Suite 1570
                                Kansas City, Missouri 64111
                                Tel: 816-561-6500
                                Fax: 816-561-6501
                                jschirger@millerschirger.com
                                mlytle@millerschirger.com
                                jfeierabend@millerschirger.com

                                Daniel C. Girard (pro hac vice)
                                Elizabeth A. Kramer (pro hac vice)
                                Angelica M. Ornelas (pro hac vice)
                                GIRARD SHARP LLP
                                601 California Street, Suite 1400
                                San Francisco, California 94108
                                Tel: (415) 981-4800
                                Fax: (415) 981-4846
                                dgirard@girardsharp.com
                                ekramer@girardsharp.com
                                aornelas@girardsharp.com

                                Andrew W. Erlandson
                                HURLEY BURISH, S.C.
                                33 East Main Street, Suite 400
                                Madison, WI 53701-1528
                                Tel: 608-257-0945
                                Fax: 608-257-5764
                                aerlandson@hulreyburish.com

                                Counsel for Plaintiff Prudence F. Maxon




                           2
                                CERTIFICATE OF SERVICE

         I hereby certify that on December 23, 2019, I electronically filed the foregoing document
with the Clerk of the Court by using the CM/ECF system, which will send notification of such
filing to all counsel of record.


                                             /s/ Norman E. Siegel
                                             Norman E. Siegel




                                            3
